Citation Nr: 0002219	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for conjunctivitis.


INTRODUCTION

The veteran served from March 1982 to June 1985 and from 
December 1990 to June 1991.


REMAND

The veteran has filed a claim for service connection.  
Although the veteran submitted some service records, the file 
does not contain evidence that the RO attempted to obtain 
evidence.  Perhaps there was a belief that there was no 
obligation to obtain service records unless the case were 
first well grounded.  However, the Court addressed this issue 
in Murphy v. Derwinski, 1 Vet. App. 78 (1990).   

Although the claimant has the burden of 
submitting evidence in support of the 
claim, that evidence may be in the 
veteran's service record or other 
governmental records and, therefore, in 
the control of the Federal Government.  
In such situations, the VA should be 
responsible for providing the material - 
or seeing that it is provided - needed to 
make the determination on eligibility.

Therefore, the case is remanded for the following:

1.  The RO should attempt to obtain the 
veteran's service medical records.

2.  The veteran is informed that he has a 
duty to submit evidence of a well 
grounded claim for service connection.  
If has or can obtain evidence of current 
disability and evidence that links that 
disability to service, he must submit 
that evidence to the RO.

3.  If it is the position of the RO that 
conjunctivitis preexisted service and was 
not aggravated during service, the 
decision should comply with the 
regulations and decisions of the Court, 
including the correct standard of proof.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


